Appellant was convicted in the County Court, Kings County, as charged in an indictment for burglary in the third degree and grand larceny in the second degree. Appellant admitted that he was the person mentioned in an information filed by the District Attorney charging him with two prior felony convictions. He was sentenced to serve from 15 to 20 years on the burglary charge and from 9 to 10 years on the larceny charge, such terms to run concurrently. The appeal is from the judgment and the sentence. Judgment unanimously affirmed. No opiMon. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ.